DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of the species of sodium nitrite as the nitrite salt; tablet as the form; and nutritional supplement as the species of composition in the reply filed on 28 July 2022 is acknowledged.
Claims 6-8, 13-15, 22, 25, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 July 2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-12, 18-21, 23, 24, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gladwin et al. (“Gladwin” US 2006/0182815, cited by Applicant in IDS filed 25 April 2022).
Regarding claims 1 and 3, Gladwin teaches use of nitrite salts for the treatment of cardiovascular conditions, including high blood pressure (e.g., title; abstract).  The compositions may be administered orally (e.g., paragraph [0114]).
Gladwin does not specifically teach the addition of an acid, such as ascorbic acid, to the nitrite-containing composition.  However, Gladwin teaches nitrite is reduced to nitric oxide in vivo (e.g., paragraph [0061]), and that reductants such as ascorbic acid aid in nitrous acid reduction (e.g., paragraph [0147]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include ascorbic acid with nitrite for treating high blood pressure, with a reasonable expectation of success, since the use of reductants such as ascorbic acid is already known to aid in reducing nitrite to NO, as taught by Gladwin.  
Regarding claims 2, 19, and 20, it is noted that, while Gladwin does not specifically state systolic or diastolic blood pressure, since Gladwin does not use of its composition as an effective vasodilator, the skilled artisan would reasonably expect the composition of Gladwin would effectively reduce systolic or diastolic blood presence, absent evidence to the contrary.
Regarding claims 4, 5, and 24, Gladwin teaches suitable additives for its oral compositions include emulsifying agents and preservatives (e.g., paragraph [0041]).
Regarding claims 9, 10, and 27, Gladwin teaches suitable nitrite salts include sodium nitrite (e.g., paragraph [0070]).
Regarding amounts (claims 11, 18, 23, and 30), Gladwin teaches suitable dosages and amounts can be determined based on the subject being treated, the severity and type of the affliction, and the manner of administration of the compound (e.g., paragraph [0052]), and thus would be within the purview of the ordinarily skilled artisan.  Accordingly, the particularly claimed amounts do not impart patentability to the claims, absent a showing of unexpected results for the particular amounts claimed.
Regarding claims 12 and 21, Gladwin teaches suitable forms include a tablet (e.g., paragraph [0041]).

Claims 1-5, 9-12, 16-21, 23, 24, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gladwin as applied to claims 1-5, 9-12, 18-21, 23, 24, 27, and 30 above, and further in view of Peri et al. (“Peri”, Free Radical Biology and Medicine, Vol. 39:668-681, 2005, cited by Applicant in IDS filed 25 April 2022).
The invention of Gladwin is delineated above (see paragraph 7, above).
Specifically regarding claims 16, 17, 28, and 29 (and more generally regarding the remaining claims), Gladwin does not specifically teach the administration of a polyphenol with the inorganic nitrate.
However, Peri teaches that a vegetable rich diet orally administers quantities of inorganic nitrate (e.g., page 669, col. 1), and an NO-promoting ability was observed with apple methanol extract which is enriched with polyphenols, suggesting a role for apple polyphenols (e.g., pages 672, col. 1, Figure 2).
Therefore, one of ordinary skill in the art would have recognized at the time the invention was made that the oral administration of nitrate and polyphenols (such as from apples) has favorable effects particularly on the release of NO, thereby improving the benefits derived from administration of nitrate.




Conclusion
No claims are allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/Examiner, Art Unit 1611